DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 9-16-2019, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 1-11 and the addition of claims 12-31.  

Claim Interpretation

	Regarding clam 12:  Claim 12 is interpreted as a laminatable, multi-stage curing ink comprising at least one acrylate/methacrylate and/or vinyl acrylate monomer or acrylate/methacrylate and/or vinyl acrylate oligomer; 10 to 60 % by weight based on the total composition of an alkoxysilane that is not reactive with said acrylate/methacrylate and/or vinyl acrylate; a dispersing aide; and a structure-reinforcing polymer having the defined molecular weight, wherein the ink has a viscosity at 50 deg. C in the claimed range measured by the claimed requirements.  The limitations “which curing can be initiated” are future intended process claim limitations which, as written, are not positively required by the claim.  Accordingly claims 22 and 23 are also process limitations and will be treated as such.  



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear when forming the matrix it applicant intends for the structure-reinforcing polymer not to react with the inorganic matrix, the organic matrix or both the inorganic and organic matrices.    Clarification is requested.  
	Regarding claims 24-26, it is unclear if applicant intends to add in addition to the acrylate/methacrylate and/or vinyl acrylate monomers and/or oligomers, the mono-functional or polyfunctional vinyl-based compounds found in claims 25-26.  It is unclear how a skilled artisan 
	Regarding claim 30, it is unclear if the 10-40 % alkoxysilane; 4 to 30 % structure-reinforced polymer; and 5 to 20 % vinyl compounds are the same or different than the acrylate/methacrylate and/or vinyl acrylate monomers and/or oligomers; alkoxysilane; and structure-reinforced polymer in the composition of claim 1.  Wherein, it is deemed the acrylate/methacrylate and vinyl acrylate monomers and/or oligomers are vinyl compounds.  Clarification is requested.  

Claims 17 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 sets forth the matrix formers; however, Claim 12 does not require matrix formers.  Claim 30 sets forth in addition to the composition components in claim 12, i.e., alkoxy silane; acrylate/methacrylate and/or vinyl acrylate monomers and oligomers (vinyl-based compounds for the organic matrix formation); and structure-reinforcing polymer; applicant adds the same components to the composition of claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-28 and 30 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Treadway (6,780,232).
	Treadway sets forth abrasion resistant tintable coatings.  Said coatings are obtained from compositions comprising at least one partially hydrolyzed epoxy-functional alkoxysilane and a polyether surfactant—see abstract.  In addition, the composition comprises an ethylenically unsaturated monomer and a curing agent, wherein the ethylenically unsaturated monomer is an acrylic monomer, preferably of not more than two acrylic functional groups—see col. 2, lines 15-22.  
	Treadway sets forth the coating composition comprises the hydrolysis product of an epoxy-functional alkoxy silane, a curing agent, an ethylenically unsaturated monomer; and a non-reactive polyether surfactant, wherein the composition preferably includes a cationic initiator and a free radical initiator to initiate polymerization of the ethylenically unsaturated monomer—
	Per example 2, Treadway sets forth mixing and curing by exposure to radiation a coating composition B comprising 8 parts butane diol diacrylate; 2.0 parts cyclohexane dimethanol divinyl ether; 7.5 parts trimethylolpropane triglycidyl ether; 5.5 parts of a partially hydrolyzed epoxy-functional alkoxysilane (epoxy base #1); 5.0 parts of glycidyloxypropyltrimethoxysilane; 
	Regarding claim 27, Treadway is silent with regard to the glass transition temperature of the ink after curing of the organic matrix/matrices or after curing of the inorganic and organic matrices.  However, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing 
	Claims 22-23 are product-by-process claims and therefore “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of the product does not depend on the method of production.  Therefore, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process—see In re Thorpe, 227 USPQ 967 (Fed. Cir. 1985).  
	Treadway does not expressly set forth the temperature at which the viscosity is obtain nor the equipment and conditions to obtain said viscosity; however, the viscosity of said composition B is within the claimed ranges of the instant claims and since The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  


	  Allowable Subject Matter

Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        




SMc